 PROB 12C                                                                                  Report Date: July 14, 2021
(6/16)

                                        United States District Court                                      FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON

                                                        for the
                                                                                                  Jul 14, 2021
                                         Eastern District of Washington                              SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Jesus Antonio Ortiz-Gonzales              Case Number: 0980 2:20CR00028-RMP-1
 Address of Offender:                             Spokane, Washington 99202
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U. S. District Judge
 Date of Original Sentence: March 1, 2021
 Original Offense:          Felon in Possession of Ammunition, 18 U.S.C. §§ 922(g)(1) and 924(a)(2)
 Original Sentence:         Prison - 55 days                 Type of Supervision: Supervised Release
                            TSR - 36 months

 Revocation Sentence:       Prison - 28 days
 (June 30, 2021)            TSR - 35 months
 Asst. U.S. Attorney:       Michael James Austen Ellis       Date Supervision Commenced: July 9, 2021
 Defense Attorney:          John Barto McEntire, IV          Date Supervision Expires: June 8, 2024


                                          PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Special Condition #7: You must reside in a residential reentry center (RRC) for a period up
                        to 180 days at the direction of the supervising officer. The defendant shall abide by the rules
                        and requirements of the facility.

                        Supporting Evidence: The offender is alleged to have violated special condition number
                        7 by being terminated from the RRC, based on his failure to abide by the RRC rules.

                        On June 30, 2021, the offender appeared before the Court for a supervised release revocation
                        hearing. At that time, he was ordered to remain in custody until July 9, 2021, at which time
                        he was to commence public law placement at the RRC. As ordered, he reported to the RRC
                        on July 9, 2021, and he was directed to report to the U.S. Probation Office for his intake
                        appointment on July 15, 2021.

                        On July 14, 2021, the RRC notified the undersigned that the offender’s placement at the
                        RRC was being terminated due to concerns about the safety of the other residents at the
                        facility. Specifically, it was reported the offender had been intimidating residents at the
